I must respectfully dissent in part from the majority decision herein, and in so doing agree with the trial court for two basic reasons. First, R. C. 4112.08 contained within the pertinent chapter of law dealing with civil rights requires that: "The provisions of sections 4112.01 to 4112.08 of the Revised Code shall be construed liberally for the accomplishment of the purposes thereof and any law inconsistent with any provision hereof shall not apply. * * *"
The Supreme Court of Ohio specifically recognized this mandate of the legislature in Ohio Civil Rights Comm. v. Lysyj
(1974), 38 Ohio St.2d 217, and State, ex rel. Civil RightsComm., v. Gunn (1976), 45 Ohio St.2d 262.
R. C. 4112.05(B) confers jurisdiction upon the Ohio Civil Rights Commission, as follows:
"Whenever it is charged in writing and under oath by a person * * * that any person * * * has engaged or is engaging in unlawful discriminatory practices * * * the commission may initiate a preliminary investigation. Such charge shall be filed with the commission * * *."
Accordingly, the commission has jurisdiction to proceed in a matter upon the satisfaction of four conditions: (1) there must be a charge; (2) the charge must be in writing; (3) the charge must be under oath; and (4) the charge must be filed with the commission. All of these conditions had been met prior to the commission's acceptance of jurisdiction in this case.
Secondly, I am in complete agreement with the majority that, in the fulfillment of those statutes setting forth filing procedures, such as in intiative and referendum statutes calling for verified copies of ordinances, the Supreme Court has required strict adherence to the requirements of the statutes. However, here we are, as stated, dealing with a chapter of law in which the legislature has mandated a liberal construction upon review. Further the sections of law involved here do not specifically require a filing of an original complaint under oath, or verified copy thereof.
It is my view that a reasonable interpretation of this *Page 204 
section as applied to the facts in this case would establish jurisdiction in the Ohio Civil Rights Commission.
As to assignment of error number three, I am inclined to agree with the majority, and would sustain such insofar as the final order omits, and is not directed to, the one who it would appear was in direct charge and control of the premises under a lease with his daughter, the owner thereof.
Further in this latter regard, it would appear that such order went considerably beyond the necessities, if not the capabilities, of one of the respondents to comply with such order. Verna Hall, according to the record, was an employee of the lessee, and was not in the position of determining policy as to these housing accommodations.
As to the third assignment of error, I would reverse, and remand for further proceedings in order to clarify the parties' responsibilities, and the entering of a more appropriate order after evidence is adduced.